[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
The court granted the plaintiff's motion to consolidate two cases in which the same plaintiff was injured. The plaintiff was injured in one collision on July 16, 1996, and in another which occurred on November 29, 1996. Because of the close proximity of the collisions, the medical treatment has been overlapping.
The court finds that the main issue in both cases is the nature and extent of the injuries caused by each accident so that one jury can apportion the damages between the defendant in each case.
It is to the benefit of the parties and in the interest of judicial economy that the cases be consolidated for discovery, pretrial and trial.
D. Michael Hurley, Judge Trial Referee